DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 3/25/21. Claim 1 is amended. Claims , 11-13 are withdrawn-currently amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/21 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4, 7, 8, 10, 14, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Applicant specification does not specifically disclose “consisting of” language and does not limit the doping element to be nitrogen and one or more elements of P, O, F and Cl. For Example in Paragraph 58, hydride containing the doping element such as N, P, B, S, O, F, Cl or H or specifically, the hydride may be NH3 or NH4. That is, hydrogen appears to have to be included with nitrogen and there is no specific example that excludes hydrogen with the other dopants and nitrogen. Appropriate corrections or clarification is required. 
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable Kim et al. (PCT/KR2015/008945 translated by US Publication 2017/0170465) in view of Yue et al. (JP 2014130821), on claims 1, 2, 4, 7, 8, 10, 14, 15 are withdrawn because the Applicants amended the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 8, 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PCT/KR2015/008945 translated by US Publication 2017/0170465) in view of Yue et al. (JP 2014130821) in further view of Liu et al. (The enhanced electrocatalytic activity of graphene co-doped with chlorine and fluorine atoms)
Regarding claim 1, the Kim reference discloses a lithium-ion rechargeable battery negative electrode active material comprising a carbon core and a coating layer formed on a surface of the carbon core, wherein a material of the coating layer comprises amorphous carbon and a doping element, and the doping element comprises element nitrogen. The Kim reference is silent in disclosing another doping element consisting of one or more of element P, element O, element F, and element Cl. However, the Yue reference discloses negative electrode active material comprising amorphous carbon (Fig. 2) comprising dopants of nitrogen and another element (taught 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of the invention to provide doping elements such as nitrogen and another co-dopant element such as (boron) phosphorous, chlorine elements for carbon based active materials as taught by the Liu et al. reference for the carbon based active materials, or more specifically taught as amorphous carbon active materials with dopants of nitrogen and another element (boron) as disclosed by the Yue reference for the amorphous coating layer that comprises dopant elements in a lithium ion battery as taught by the Kim reference in order to increase electrochemical activity and to improve the stability of the battery. 

Regarding claim 2, the Kim reference discloses the coating layer is of a double-layer structure, the coating layer comprises an amorphous carbon layer and a doped layer sequentially formed on the surface of the carbon core, the doped layer comprises element carbon and the doping element, and the doped layer is an outermost layer. 

Regarding claim 7, the Kim reference discloses the amorphous carbon is any one or a mixture of bitumen, epoxy resin, or Bakelite resin (P41).  
Regarding claim 8, the Kim reference discloses mass content of the amorphous carbon in the entire negative electrode active material is 0.1% to 30% (P40).  
Regarding claim 10, the Kim reference discloses a material of the carbon core comprises natural graphite, artificial graphite, expanded graphite, graphite oxide, hard carbon, soft carbon, graphene, carbon nanotube, and/or carbon fiber (P12).
	Regarding claim 14, the Kim reference discloses a lithium-ion rechargeable battery negative electrode plate, wherein the lithium-ion rechargeable battery negative electrode plate comprises a current collector and the lithium-ion rechargeable battery negative electrode active material according to claim 1 that is coated on the current collector (P92-94).  
	Regarding claim 15, the Kim reference discloses a lithium-ion rechargeable battery, comprising a lithium-ion rechargeable battery negative electrode plate, a positive electrode plate, a separator, a non-aqueous electrolyte, and an enclosure, and the lithium-ion rechargeable battery negative electrode plate comprises a current collector and the lithium-ion rechargeable battery negative electrode active material according to claim 1 that is coated on the current collector (P4-P6, P92-94).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, 8, 10, 14, 15 have been considered but are moot because the new ground of rejection does not rely on the same teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725